 204DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperior Sprinkler,Inc., and William Augusto d/b/aWilliamAugusto Fire Protection Services andRoad Sprinkler Fitters Local.Union 669, a/wUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada.Case 1-CA-10673December 10, 1976DECISION AND ORDERBY CHAIRMAN MURPHYAND,MEMBERSFANNING AND JENKINSOn April 26, 1976, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions -and a supporting brief, and counsel for theGeneral Counsel filed an exception and a brief insupport. Respondent filed a reply brief to the GeneralCounsel's exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified belowand herebyorders that the Respon-dents, Superior Sprinkler,Inc., and William Augustod/b/aWilliam Augusto Fire Protection Services,Worcester,Massachusetts,their respective officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order, as modifiedherein:1.Substitute the following for paragraph 1(d):"(d) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of the rightsguaranteed in Section7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.1We find that the AdministrativeLaw Judge'sDecision provides anadequate remedy to the unlawful conduct found herein.Therefore, we findno merit in the General Counsel's cross-exception to theAdministrative LawJudge's recommended Remedy.227 NLRB No. 37APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE-NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in RoadSprinkler Fitters Local Union 669, a/w UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipe- Fitting Industry of -theUnited States and Canada, or any,other labororganization, by constructively discharging em-ployees through the imposition of the unlawfulconditions of employment, or by otherwise dis-criminating' against any of our employees.WE WILL NOT make or effect any change in thewages, hours, or other terms or conditions ofemployment of, employees in the collective-bar-gaining unit described below without first givingnotice to the above-named Union and affordingthe Union an opportunity to engage in collectivebargaining with respect to any such change.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL offer to Edmond Fleming, WalterFleming, Norman Young, Stephen Riendeau, andEdward Parzyck reinstatement to their formerpositions or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privileg-es, and WE WILL make them whole for any loss ofearnings they may have suffered by reason of ourunlawful discrimination against them, togetherwith interest at the rate of 6 percent per annum.WE WILL, upon request, bargain collectivelywith Road Sprinkler Fitters Local Union 669, a/wUnited Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry oftheUnited States and Canada, as the exclusiverepresentative of all our employees in the unitdescribed below, andif anagreement is reachedwe will embody it in a signed contract. Theappropriate unit is:All employees engaged in the installationand maintenance of fire protection systemsin the geographic areas defined in article 6 ofthe 1973 agreement between Superior Sprin-kler, Inc., and the above-named Union,exclusive of office clerical employees and allsupervisors as defined in Section 2(11) of theAct. SUPERIOR SPRINKLER, INC.WILLIAM AUGUSTOD/B/A WILLIAMAUGUSTO FIREPROTECTION SERVICESSUPERIOR SPRINKLER,INC.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Administrative Law Judge: Upon acharge and an amended charge filed by the above-namedUnion on May 9 and June 26, 1975, respectively, acomplaintwas= issuedon July 3, 1975, alleging thatRespondentSuperior Sprinkler, Inc., herein called Superioror the Company, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended.At the hearing the complaint was amended in variousrespects,includingthe addition of another party Respon-dent.'Supenor filed an answer denying that it has engagedin the alleged unfair labor practices. A hearing in thisproceeding was held in Boston, Massachusetts, on January2 and 3, 1976. Following the close of the hearing, the partiesfiled briefs with me.Upon the entire record in the case, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSSuperior, a Massachusetts corporation which has beendoing business inWorcester,Massachusetts, has beenengaged in the -sale, installation, and service of fireprotection equipment. In the conduct of its businessSuperior annually has provided services valued in excess of$50,000 in States other than the Commonwealth of Massa-chusetts and has purchased goods valued in excess of$50,000 from suppliers who are engaged in interstatecommerce. Superior admits, and I find, that it is anemployer engaged in commerce -within the meaning ofSection 2(6) and (7) of the Act.-William Augusto, who is an officer and the principalstrockholder of Superior, since on or about October 29,1975, has been engaged in the same business as Superiorunder the name and style of William Augusto FireProtection Services. It is alleged in the complaint asamended, and denied -by Respondents, thatWilliamAugusto is thealter ego,or successor to the business, ofSuperior.II.THELABOR ORGANIZATION INVOLVEDRoad Sprinkler Fitters Local- Union 669, a/w UnitedAssociation of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States andCanada, herein 'called Local 669' or the Union, is a labororganization within the meaning of Section 2(5) of the ActiThe caption in this proceeding is hereby amended to reflect the additionor William Augusto d/b/a William Augusto Fire Protection Services as aIn. THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues205Since 1963 the Company has recognized and has hadcontinuous collective-bargaining, agreementswith theUnion covering a unit of the Company's employees. Thelast agreement between the parties expired on March 31,1975. The complaint alleges, that, in violation of Section8(a)(5), sinceApril 17, 1975, Superior has refused andcontinues to refuse to bargain collectively with the Unionas the exclusive representative of its employees in thecontractual unit; since April 18, 1975, Superior has bar-gained directly and individually with -employees in thecontractual unit concerning their wages and other condi-tions of their employment and has granted wage increasesto such employees; and since April 11, 1975, Superiorunilaterally changed the wages and conditions of employ-ment of employees in the contractual unit by discontinuingpayments on behalf of its employees , to the union healthand welfare- fund and vacation fund. The complaint furtheralleges that between April 30 and May 2, 1975, Superiorconstructively discharged its employees Edmond P. Flem-ing,Walter F. Fleming, Edward A. Parzyck, NormanYoung, and Stephen Riendeau by conditioning theirfurther employment with Superior upon the employees'performing nonunion work.The complaint, as amended, further alleges that WilliamAugusto d/b/a William Augusto Fire Protection Services isthealter ego,or successor to the business, of Superior.andtherefore is jointly and severally liable with Superior forremedyinganyunfair labor practices found to have beencommitted by Superior.B.BackgroundHistorically the Union has negotiated collective-bargain-ing agreements with the National Automatic Sprinkler andFire Control Association, Inc., herein referred to as theAssociation, covering the multiemployer unit composed ofthe Association's members. Independent contractors notmembers of the Association have been given the opportuni-ty to enter into identical agreements with the Union.Although Superior was never a member of the Association,since 1963 it has recognized the Union as the representativeof a unit of its employees and has been party to successivecollective-bargaining agreements with the Union which inevery instance were identical with the Association agree-ment. The last agreement between Superior and the Unionis dated May 8, 1973, and was effective retroactively fromApril 1, 1973, to March 31, 1975. The unit of employeescovered by the agreement was:All employees engaged in the installation and mainte-nance of fire protection systems in the geographic areasdefined in Article 6 of the 1973 agreement between theparties exclusive of office clerical employees and allsupervisors as defined in Section 2(11) of the Act.Respondent in this proceeding in accordance with the motion granted at thehearing. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring thetimes relevantto this proceeding, Superior,and sinceOctober 29, 1975, also William Augusto d/b/aWilliam Augusto Fire Protection Services, has had collec-tive-bargaining agreementswith Sprinkler Fitters LocalUnion 550, a/w United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, herein referred to as Local550.2On October 7, 1974, the Union sent a letter to theAssociation and to all independent contractors (employersnot membersof the Association who independently wereparties toagreementswith the Union) advising that theUnion wished to negotiate amendments of and modifica-tions tothe subsistingagreement, that the Union expectedto commencenegotiations with the Association, and that"[w]hen a full accord is reached with the Association, thefinalagreementwill, of course, be submitted to you."About March 7, 1975, the Union sent to the independentcontractors, including Superior,an interimagreement forsignaturewhich extended the term of the 1973 agreementwith certain modifications from April 1, 1975, until a newstandard agreement should be reached with the Associa-tion.With the interim agreement was a covering letterexplainingthat as the Union and the Association might notreachagreementupon a new contract by March 31, 1975,and in order to maintain uninterrupted contractual rela-tionswith the independent contractors they were beingasked to considerenteringinto the interim agreement.Thomas W. Hanna, president and business manager of theUnion, testified that, although in the past Superior hadentered into similar interim agreementswith the Union,3theCompany did not sign the March 1975 interimagreementnor did it communicate with the Union in regardthereto.4The Union and the Association reached agreement upona newcontract prior to the March 31, 1975, expiration dateof the subsisting contract. On April 17, 1975, the newagreementwas mailed by the Union to the independentcontractors with a covering letter which, in pertinent part,reads: "This is to notify you that the rank and file of Local669 has ratified our new Agreement. Enclosed please findtwo (2) copies for your signature. Please sign both copiesand return to this office. I will sign and return one copy foryour records." Superior did not sign the new agreement nordid it communicate with the Union. William Augustotestified that his only objection to the contract was that thewage increasewas too much.C.The Constructive Discharges1.Stephen RiendeauStephen Riendeau had been employed by the Companyas a sprinkler fitter since 1967. He testified that about 8p.m. on April 25, 1975, in a telephone conversation withWilliam Augusto he mentioned that he had heard that theZAlthoughWilliam Augusto testified thathe isparty to a collective-bargaining agreementwith Local 550, the recordis not clearas to whether heassumed the agreement betweenSuperior and Local 550 orhas entered into aseparate agreementwith Local 550-7Hanna also testified that it is notuncommon for independent contrac-tors to reject the interim agreementand to requestnegotiations with theUnionCompany wasgoing nonunionand wanted to knowwhether it was true. Augusto answered that he had notmade up his mind but would let Riendeau know by May 2and at that time Riendeau could do whatever he wanted.About 7:45 a.m. on May 2,Riendeauwent to the Compa-ny's office where he met Augusto who asked Riendeauwhat he was doing there instead of being at his job.Riendeau said that he wanted to find out whether theCompany wasgoing nonunion.Augusto responded that hedefinitelywas going nonunion. Riendeau then advisedAugusto that he (Riendeau) could not work nonunion, towhich Augusto answered, "Well, this is it." Riendeau thenleft.Augusto's testimony differs from that of Riendeau inthat,according to Augusto, Riendeau asked whetherAugusto was going to sign the union contract and hereplied,"I've got until midnight tonight as far as I'mconcerned to get that contract in the mail." Riendeauresponded that he did not think Augusto was going to dothatand Augusto answered that ifRiendeau was amindreader he was a better man than Augusto. That endedthe conversation.2.Edmond FlemingEdmond Fleming, who was hired as a sprinkler fitter bythe Company in February 1975, testified that on April 24 or25 while he was in the Company's office, in a conversationwith William Augusto, the latter said that "in no way washe going to sign that [union] contract." Edmond Flemingfurther testified that between 4 and 4:30 p.m. on April 30 hetelephonedWilliam Augusto to find out what Augustowanted done with the truck and the tools which Fleminghad been using on a job that had been just completed.Augusto informed Edmond Fleming that there would be nowork for him the next day, May 1, "[b ]ut there would bework Friday, May 2, non-union. So I told him I couldn'twork non-union. He told me to think it over and call himthat night." Fleming telephoned Augusto that evening andinformed Augusto that he would not work nonunion.William Augusto testified that he did not speak withEdmond Fleming between Monday, April 28, and Friday,May 2, 1975, and that Fleming did not report for work onMay 2.3.Norman YoungNorman Young began working for the Company as asprinkler fitter in 1970. He testified that after 6 p.m. onApril 30 he received a telephone call from William Augustowho said that there would be no work for him the next daybut that he "could come in on Fridaynon-union."Youngresponded that he would not be in on Friday and thatAugusto was making a mistake "in not goingfor the unioncontract." During the conversation, according to Young, he9General Counsel contends that"Respondent's behavior under theinterim agreement constituted acceptance of that agreement,that is, thepayment ofthe Union wage scalehe acted as if he werebound by thatagreement"Thisproposition is academic becausethe Union reached anagreement with the Associationprior toMarch31, 1975, sothat the interimagreementby itsterms never became operative SUPERIOR SPRINKLER, INC.asked what the wages would be and Augusto said that hewould pay "a substantial rate."Young further testified that the next morning he tele-phoned the union business agent, Wesley Wilder, and toldWilder to put him on the unemployment list as his job hadended because William Augusto was going nonunion.William Augusto denied having hadanyconversationwith Norman Young between April 28 and May 2.4.Walter FlemingWalter Fleming, who began working for the Company in1967, testified that on the night of May 1 he was informed6y another employee that the Company was going non-union.The next morning Walter Fleming went to theCompany's office where he met William Augusto. Augustoasked Walter Fleming if he was going to work. Flemingreplied not unless Augusto signed the union contract.Augusto answered that "there was no way that he was goingto sign the contract." Fleming then said that he was sorry ithad to happen this way but he had been in the Union for 25years and had too much to lose if he left the Union.Fleming then departed.William Augusto testified that Walter Fleming came tohis office on the morning of May 2 dust as StephenRiendeauleft.Riendeau had told Augusto that he (Rien-deau) was going to a meeting that Union Business AgentWesley Wilder had called for 9 a.m. at the Holiday Inn.When Fleming entered the office, Augusto asked him, "Is itthe same thing? ... Are' you going to that same meeting?"Walter Fleming answered, "Yes. I'm sorry it happened thisway, Bill, but I've got to go to the meeting." They shookhands and Walter Fleming left.William Augusto testified that not until after May 2,1975, did he tell any employee that he would go nonunion.5.Edward ParzyckEdward Parzyck was hired in August 1973 as anapprentice sprinkler fitter and worked for the CompanyuntilMay 11, 1975. William Augusto testified that about7:45 a.m. on May 2, 1975, Parzyck came to the office topick up some fittings. Augusto asked him whether he wasgoing to the union meeting and Parzyck responded, "I don'tknow, I haven't made up my mind yet." Parzyck took thefittings and left.Parzyck testified that on April 22, 1975, while WilliamAugusto was inspecting the job at which Parzyck wasworking Augusto said that he did not think he was going tosign the new union contract. Parzyck further testified thathe had attended the unionmeetingin the morning of May2, 1975, and there learned that the Company had not signedthe contract with the Union. Nevertheless, he continuedworking for the Company until May 11, at which time,according to Parzyck, "I just finished working. I wenthome.... I had made up my mind that I wanted to stay inthe Union if it was possible." Several days later, either May13 or 14, Parzyck told Augusto that he would no longerwork for the Company.William Augusto testified that on May 2, 1975, hereceived a letter from the Union directing him to releaseEdward Parzyck because Parzyck was delinquent in his207correspondencecourse lessonsand in the payment of hisunion dues. The next day Augusto spoke to Parzyck aboutthe matter. After Parzyck read the letter from the Union, hesaid,"Well, I guess thismakesthe difference, I'm out of theUnion anyway so I might as [well] work." Parzyck thenasked what he would be paid and Augusto said the samewages he was then getting and the Company would pay forhis Blue Cross-Blue Shieldcoverage.According to Augusto,during this conversation, he told Parzyck unless there werefuther negotiations with the Union he was going to operatenonunion.Augusto testified that for the period from May 2 to May11, 1975, he made no contributions to the union trust fundswith respect to fringe benefits for Edward Parzyck.D.The Refusal To BargainIn accordance with arrangements made the eveningbefore, UnionBusinessAgent Wesley Wilder met with theCompany's sprinkler fitters at 9 a.m. on Friday, May 2,1975. The topic of discussion was whether the Companywas goingnonunion.Wilder informed the group that hewould speak with William Augusto and see what he coulddo about the situation.Wesley Wilder testified that he met with William Angus-to about 11 a.m. on May 2. When Wilder came into theoffice,he asked Augusto what he intended to do withregard to the union contract. Instead of answering thequestion, Augusto asked what right the Union had to pullhis men from their jobs. Wilder further testified:And I explained to him that we had that right under thecontract, that if he called us for people, he had notsigned the interim agreement, we did not have anagreementwith him, and we had no obligation to supplyhim with men when he had not complied with theagreement. I believe at that point he said that from theactions that had taken place that morning, that hewould have signed the agreement, but now that theUnion had taken this action that he wasn't going to signthe agreement, that he was going to go non-union. AndI said, Bill, well, that's your prerogative, you don't haveto sign theagreement,you don't have to employ ourpeople, and if that's what you want to do, go ahead anddo it. I said that was his alternative to do whatever hewanted to, it was his company, and he said, Well, I'verun this thing for 15 years, and the Union isn't going tocome in here now to tell me what I can do,and what Ican't do, and he said that I can take my union andshove it.William Augusto's version of the meeting differs fromWilder's. According to Augusto, Wilder, who was standingin the doorway of Augusto's office, asked "[W]hat are yourintentions, are you going to sign the contract." Augustoanswered, "No, I want to negotiate." Wilder responded,"Sign the contract and we'll negotiate." Augusto refusedsaying, "If I sign the contract there is no negotiation." Themeeting concluded with Wilder threatening that if Augustodid not sign the contract he would never work again.Augusto responded, "This is the end, sorry, if we can't talk 208DECISIONSOF NATIONALLABOR RELATIONS BOARDthere is no need of going on any further, I'm willing to sitdown and talk." Wilder then left.William Augusto's secretary, Patricia Field, testified thather desk is at the end of the corridor about 20 feet fromAugusto's office and that she overheard Wilder say toAugusto, "Sign the contract and we will negotiate," andAugusto respond, "No." That is all she heard of theconversation which lasted from 10 to 15 minutes.E.Resolution of FactsExcept for the testimony of Patricia Field, which I deemvalueless,there is no corroboration of the testimony of anyof the witnesses. In significant respects the testimony ofWilliam Augusto conflicts with the testimony of all GeneralCounsel's witnesses except Edward Parzyck. There are nofactorswhich suggest that the testimony of GeneralCounsel's witnesses is any more probable or reasonablethan that of Respondents' witnesses. Examination of all thewitnesseswas relatively short and the testimony of nonewas impeached. Thus, the question of where the truth liesturns upon my assessment of the credibility of the witnesseswho appeared before me which is based almost entirelyupon their demeanor on the witness stand. I am of theopinion thatWilliam Augusto was not a candid witness,that where necessary he framed his testimony to fit withinthe structure of the Respondents' defense, and that histestimonywas lessreliable than the testimony of GeneralCounsel's witnesses. I credit Wilder's version of the May 2conversation withWilliam Augusto. I find that WilliamAugusto on or about April 25 told Edmond Fleming that hewas not going to sign the union contract, and that on Apnl30 he told Edmond Fleming and Norman Young that whenthey reported for work on May 2 it would be on a nonunionbasis. I further find that, on May 2, Augusto told StephenRiendeau that he was going nonunion and Walter Flemingthat he was not going to sign the union contract. However,William Augusto did not tell any employee that it was acondition of continued employment with the Company thatthe employee give up his union membership.F.ConclusionsIn accordance with the practice that had been observedsince 1963, when the Union reached an agreement with theAssociation inMarch 1975, it forwarded copies of theagreementto the Company for signature. If the Companydid not intend to sign the agreement and wished tonegotiateother terms, it was under an obligation to informthe Union of its desires in that respect.5 Otherwise, basedon the experience of 12 years, the Union had every reasonto expect that the Company would sign and would returnthe 1975 agreement. Nevertheless, Union Business AgentWesleyWilder called upon William Augusto on May 2,1975, to ascertain what his intentions were in regard to thecontract. In no uncertain terms Augusto informed Wilderthat he was not going to sign the agreement and that he wasgoing nonunion. This constituted effective notification tothe Union that the Company no longer would recognizeand deal with the Union as the representative of itsemployees.As all the employees then working for theCompany in the appropriate unit were members of theUnion, the refusal of the Company to negotiate with theUnion concerning the terms of an agreement to succeed theone that had expired on March 31, 1975, constituted arefusal to bargain collectively in violation of Section 8(a)(5).General Counsel contends that the Company furtherviolated its collective-bargaining obligations by beingdelinquent for 3 months in making payments which weredue in April 1975 to the benefits funds provided for underthe 1973-75 contract, and for its failure to make paymentsto the benefits funds with respect to the work done byEdward Parzyck between May 2 and May 11, 1975. 1 findin agreement with General Counsel that by discontinuingpayments to the benefits funds for work performed byParzyck after May 2, 1975, without first giving notice to theUnion and affording the Umon an opportunity to engage incollective bargaining with respect to such change Respon-dents have further violated Section 8(a)(5).6 However, I donot find that the Company's late payments constitutedviolations of the Act.General Counsel also contends that the Company unlaw-fully bargained directly and individually with its employeesin derogation of the exclusive bargaining status of theUnion by informing Norman Young on April 30 that if hereturned to work on May 2 he would be paid a substantialrate and by informing Edward Parzyck on May 3 that hisrate of pay would be the same as he had been receivingunder the expired contract and that the Company wouldpay his premiums for Blue Cross-Blue Shield coverage butwould not make contributions to the Union's benefits fundson his account. These alleged unlawful acts were minimaland are subsumed by my finding that the Company on andafterMay 2, 1975, has refused to bargain collectively withthe Union. The recommended Order herein will adequatelyremedy this alleged violation of Section 8(a)(5) as it"necessarily includes a prohibition against bargaining withindividual employees." 7The Charging Party in its brief assumes a state of factswith respect to -the alleged constructive discharges that isunsupported by the evidence and is contrary to theallegations of the complaint. The Charging Party arguesthat, where an employer "conditions employment upon therelinquishment of union membership and as a result, hisemployees choose to terminate their employment relation-ship rather than accede to such condition," there is aviolation of Section 8(a)(3).While this is an accuratestatement of Board law, the credited evidence does notsupport the assertion that the Company imposed as acondition of employment upon its sprinkler fitters that theygive up their membership in the Union. To the extent thatthe term "nonunion" was used by William Augusto in hisconversations with the sprinkler fitters it was in the contextof expressed position that he would not sign the contractproposed by the Union and beginning on Friday, May 2,the employees who worked for him would not be coveredby the terms of the proposed contract and, therefore, would3William Augusto testified he knew that in the pasttheUmon hadnegotiatedwith variousindependentcontractors departures from thecontract it had reached with the Association6 Latin QuarterCafe,Inc,182NLRB 997 (1970)7SeeMarquisElevator Company, Inc,217 NLRB 461 (1975). SUPERIOR SPRINKLER, INC.be working "non-union." All the sprinkler fitters weremembers of'the Union and all except Parzyck refused towork for the Company after they were informed that theCompany would not execute the union agreement. Parzyckcontinued to work until May 11. There is no specificevidence in the record that the sprinkler fitters would havebeen subject to, union discipline had they continuedworking for the Company after May 2. However, EdmondFleming testified, "I couldn't work nonunion ...." AndWalter Fleming testified that he told Augusto he could notwork nonunion, that "I'm going to lose too much ..`cause I'd been in (the Union) for 25 years." This testimonysuggeststhat some of the sprinkler fitters believed that theirmembership in the Union or benefits to which they mightbe entitled as union members might be in jeopardy if theyworked for a company that did not have a contract with theUnion. However, this fear on the part of the sprinkler fitterswas not inspired by the Company and the record in thiscase does not establish that there was an objective basis forsuch fear.s Furthermore, the issue framed by the complaintis that the Company constructively discharged the fivenamed employees "by conditioning further employmentupon performing non-union work" and is not the issue thatthe Charging Party poses in its brief.The facts in this case do not fall within any clearlydefined principle of law. On one hand, it is beyond disputethat following the expiration of a collective-bargainingagreement, even in the construction industry, an employer,not guilty of an unlawful refusal to bargain with therepresentative of its employees, who continues operationshas not constructively discharged those employees who willnot work without a union contract. Although in suchinstance the employer is "conditioning further employmentupon performing non-union work," those employees whorefuse to work either are strikers or are voluntary quits. Onthe other hand, as stated inMasdon, 9a "constructivedischarge can occur where continued employment isconditioned upon employee abandonment of rights guaran-teed them under the Act." As the facts inMasdonillustrate,the principle that employees are constructively dischargedwho are forced "to abandon their concerted activities as theprice for continued employment" is not easily applied. Inthat case the employer had violated Section 8(a)(1) bythreats to close down and move the plant before he wouldrecognize the union. Nevertheless, the Board, reversing thedecision of the Administrative Law Judge, held that theemployees who thereupon ceased working were not con-structively -discharged.The Board explained, "[W]e areunable to find, on the basis of the record before us, thatMasdon's threat to close the plant forced the employees toabandon their concerted activities as the price for contin-ued employment. Masdon did not in fact discharge or8Compare:Marquis Elevator Company, Inc., supra,where, based uponsomewhatsimilar evidence, the Board found that the employer "unlawfullyand knowingly [created ] conditions that made it impossible for [its employ-ees ] to maintaintheir union membership" in the face of the employer'simpermissiblerepudiation of its contract with and withdrawal of recognitionfrom its employees' collective-bargainuig representative9Masdon Industries, Inc,212 NLRB 505 (1974)10 See alsoUnited Contractors IncorporatedandJMCOTrucking Incorpo-rated Joint Employers,220 NLRB 463 (1975), where the,Board adopted thefollowing reasoning of the Administrative Law Judge. "I would nonethelessconclude that Respondent, by offering them work only under nonunion209threaten to discharge the strikers. Nor were his remarks sointerpreted by the striking employees."More closely resembling the facts in the instant proceed-mg are cases in which employers were held to haveconstructively-discharged employees who left their employafter the employers had repudiated subsisting collective-bargaining agreements and had withdrawn recognitionfrom the contracting unions. Thus,- inMarquis Elevator,Company, Inc.,217 NLRB 461 (1975), the Board decidedthatby such conduct the employer "unlawfully andknowingly [created] conditions that made it impossible for[the employees] to maintain their union membership andcontinue to work for the Respondent." However, in thesame case the Board refused to find a constructivedischargewith respect to an employee who quit hisemployment 2 months earlier when he was informed by theemployer that the employer intended to terminate itsrelationship with the Union. The distinction between thetwo situations, according to the Board, is that "[w]hileresigning in the face of the unlawful withdrawal of unionrecognition and termination of existing union benefits andmembership is one thing, quitting in anticipation that suchmay take place later on,is an entirely different matter." 10InJohn E. Holkko d/b/a Lifetime Shingle Company,203NLRB 688, 693 (1973), the Board held that an employerhad constructively discharged employees, who left hisemploy after he had repudiated his subsisting collective-bargaining agreement and had informed his employees thathe was not going to give effect to.the increases called for bythe contract and that he was going nonunion. In that casethe employer had been informed by his employees that theycould not work in a nonunion shop because it was againstthe union bylaws and, in the circumstances, the Boardfound that the employees were required to give up theirunion membership as a condition of continued employ-ment.uInBarwise Sheet Metal Co., Inc., a Division of Airtron,Inc., et al.,199 NLRB 372, 373 (1972), also a case where theemployer repudiated a, subsisting, collective-bargainingagreement, the Board held, "Thus, Thompson's and Duck-ett's decisions to quit their jobs at American were directlyinspired by Marvel's telling them the Respondents weregoing nonunion and demanding that they decide betweentheUnion and further employment under nonunionconditions. The warning was clear; Respondent would nolonger offer union work. This conduct clearly establishesdiscrimination based on antiunion considerations in viola-tion of Section 8(a)(3)."Very much in point is an older case,Blue Cab Companyand Village Cab Company,156 NLRB 489 (1965), enfd. 373F.2d 661 (C.A.D.C., 1967). The decision there represents aconditions [in repudiation of a subsisting collective-bargaining agreement],constructively discharged them in violation of Section 8(a)(1) and (3) of theAct.Barwise Sheet Metal, Inc,199 NLRB 372 "1SeeJohnson Electric Company, Inc., and William A Johnson and AlbertM. Johnson d/b/a Johnson Electric Company,196 NLRB 637,644,(1972),where the Board adopted the following reasoning of the Administrative LawJudge "[T]o require Quesinberry and Eidson to lose or reject their unionmembership or to quit employment with Respondent, the Respondentclearly caused Quesmberry and Eidson to quit their employment, therebyconstructively discharging them in violation of Section 8(a)(3) and (1) of theAct." 210DECISIONSOF NATIONALLABOR RELATIONS BOARDsignificantextensionof the rationale in an earlier case,Ra-Rich Manufacturing Corporation, 12where the Board stated,"WhileResko permitted Baker to decide whether tocontinue inthe Respondent's employ, Baker could not socontinue in conformity with the Respondent's policy unlesshe repudiated the Union Under the Act, a choice of thischaracter may not validly be imposed upon employees andis in contraventionof the Act. An employee who, whenforced by his employer to make such a choice, chooses toexercise hisright under the Act to join or assist a labororganization and leaves his employment rather than con-form to suchamanagementpolicy, is constructivelydischarged." 13 Relying onRa-Rich,the Board inBlue Cabheld that employees were constructively discharged where,upon the expiration of a collective-bargaining agreement,the employer unlawfully withdrew recognition from theunion andthereupon forced his employees to make aselectionbetween, on the one hand, working under adiscriminatorily inaugurated arrangement and, on the otherhand, exercising their right to be represented by theirstatutory bargaining agent. The Board reiterated, "Plainly,`a choice of this character may not validly be imposed uponemployees and is in contravention of the Act.' " 14UnlikeKantminga & Roodvoets, Inc.,198NLRB 208(1972), cited by General Counsel and Charging Party,where the employer was found to have constructivelydischarged employees by conditioning continued employ-ment or reinstatement on giving up union membership,Superior was unconcerned as to whether or not its sprinklerfitters continued their membership in the Union. However,Superior unlawfully refused to bargain with the Union andthus,as inBlueCab,offered its employees the choice ofaccepting the employer's unlawful repudiation of its statu-tory bargaining obligations and working under unlawfullyimposed conditions of employment or quitting their em-ployment. Thus, the employees' continued employmentwould be conditioned upon their abandonment of rightsguaranteed them under the Act, that is, the right to bargaincollectively through representatives of their own choosing.Forcing employees to make such a choice; namely, to workunder illegally imposed conditions or to quit their employ-ment"discourages union membership almost as effectivelyas actualdischarge." 15 Accordingly, I find, as alleged in thecomplaint, that the Company constructively dischargedEdmond Flemmg, Walter Fleming, Norman Young, Steph-en Riendeau,and Edward Parzyck and thereby violatedSection 8(a)(1) and (3) of the Act. I further find thatParzyck was constructively discharged on May 14, 1975,when he informed his employer that he would no longerwork under the nonunion conditions imposed by Superiorand that the other four employees were constructivelydischarged on May 2, 1975, as of which dates they ceasedworking for the Company.12Ra-RichManufacturing Corporation,120 NLRB 503, 506 (1958), enfd276 F 2d 451 (C A 2, 1960)13 In enforcing the Board'sOrder, the court stated, "Whether therespondentexplicitlydischargedBaker forhisunionactivity or onlyconditioned his retention on disavowalof the union,the conduct wasunlawful Imposing such a condition on continuedemploymentdiscouragesunion membership almost aseffectivelyas actualdischarge" N L R B v Ra-Rich Manufacturing Corporation,276 F 2d 451, 454 (C A 2, 1960)14Blue Cab Company and Village Cab Company,156 NLRB at 491G.Individual Liability of William AugustoSuperior is a close corporation. Sixty percent of its stockisowned by William Augusto and 40 percent by JackCoggswell.OriginallyCoggswell,who is an engineer,designed the sprinkler systems which were installed by theCompany and Augusto supervised the installations and thework force. In 1972 Coggswell was forced from activeparticipation in the business 16 and since that time Augustohas been solely responsible for the direction of the affairs ofSuperior, although Coggswell continues as a stockholder.Superior's offices were located in Worcester, Massachu-setts,which is within the temtonal jurisdiction of theUnion. At least until May 1975 Superior did work in theterritoriesof both Local 669 and Local 550 and hadcollective-bargaining agreements with both labor organiza-tions.17Beginning in May 1975 all work performed by Superiorwithin the temtonal jurisdiction of Local 669 was donewith nonunion employees. However, Superior continued itscontractual relationswith Local 550 and employed itsmembers for work in that labor organization's temtory.Thus, after May 1975, through conduct which violated thestrictures of the Act, Superior was engaged in a double-breasted operation, amved at, not through careful planningand design which might have obtained Board sanction as intheGeracecase,18 but through the petulant reaction ofWilliamAugusto to what he considered an unjustifiedconfiscatory wage increase negotiated between the Unionand the Association.William Augusto testified that he first considered liqui-dating Superior in 1972 "when I fired Jack Coggswell," butwas unable to do so because of various problems thatintervened, such as difficulty in collecting receivables anddischarging accounts payable and completing work undercontract. However, Superior ceased operations in Novem-ber 1975 and is now in the process of liquidation. WilliamAugusto testified that the principal reason for liquidatingSuperior was his inability to negotiate a contract with theUnion, although financial problems and his desire to endCoggswell's ownership interest in the Company also werecontributing factors.On October 29, 1975, the following letter, which is signedSuperior Sprinkler, Inc. by William E. Augusto, was mailedto Local 550: "We will be liquidating Superior Sprinkler,Inc. during the month of November. Our new name will beBillAugusto Sprinkler Company." Augusto explained, "Ihave a contract [with Local 550] but I had to notify [Local550] that I was changing my name from Superior Sprinkler,Inc. to Bill Augusto Fire Protection." Augusto furthertestified that in November 1975 it was his intention toundertake no new work in Local 669 territory but only toservice jobs in that area which were previously installed bySuperior.15N LR B v Ra-Rich Manufacturing Corporation, supra.16Augusto testified,"Ifired him Four years ago "17Occasionally,Superior employees who were members of Local 669worked for the Company, usually as foremen,in Local 550 territory In suchinstances the employees deposited travel cards with Local 55018Gerace Construction, Inc. and Helger Construction Company, Inc,193NLRB 645 (1971). See Penfield,The Double-Breasted OperationintheConstruction Industry,27 Labor Law Journal 89 (Feb 1976) SUPERIOR SPRINKLER, INC.211William Augusto further testified that when the liquida-tion of thebusinessof Superior was begun in November1975 he continued the identical business in his individualcapacity under the name and style of William Augusto FireProtectionServices.19He operates out ofhis home inShrewsbury,Massachusetts, which is located within theterritorial jurisdiction of Local 550 and his intention is to dowork only in areas within the territorial jurisdiction of thatlabor organization. However, he services former customersof Superior who are located within Local 669's territorialjurisdiction.William Augusto has acquired all the tools and equip-ment formerly owned by Superior which have beenappraised at or about $4,200. He also employs the secretarywho worked for Superior and two sprinkler fitters who aremembers of Local 550 and who formerly worked forSuperior.The undisputed evidence is that William Augusto sinceNovember 1975 has continued the identicalbusinessconducted by Superior, except only that he has stoppedbidding for new work within the territorial jurisdiction ofLocal 669. From at least 1972 until the liquidation ofSuperior wasbegun in November 1975, William Augustowas in soleand complete charge of the business and theaffairs of Superior. The only change that occurred thereaf-ter, other than the described restriction in bidding for newwork,isthechange in the structure of the businessorganizationunder which William Augusto is conductingbusiness.Prior to November 1975, he was conductingbusinessthrough the device of a corporation whereasthereafter he has continued the same business in hisindividual capacity.The structure of a business organization, whether it is acorporation, a partnership, or some other form, does notnecessarily insulate the enterprise from liability for theunfair labor practices of a related organization. "Wherenecessary to safeguard the statutory rights, the Board mayview separate legal entities as a single employing enter-prise."20 "[P]aperarrangementsthat do not reflect thebusinessrealities"21 should not be permitted to frustratethe effectuation of the purposes of the Act. I find, inagreementwithGeneral Counsel, that William Augustopresently,doing business as William Augusto Fire Protec-tion Servicesfor the purposes of the Actis a singleemployerwith, or thealter egoof, Superior and is therefore responsi-ble for remedying the unfair labor practices of Superior.22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, -occurring in - connection with their operationsdescribed in section I, above, have a close, intimate, and19Althoughnot entirely clear from the record,itwouldapppea thatWilliamAugusto acquired the former customers of Superior, andwithr in theterritorialJurisdictionof Local 550 submitted bids for the same type of workas Superiorhad bid for prior to November 1975.20N L R B. v Gibralter Industries,Inc., & InternationalTrailer Co.,Inc., eta!, 307 F.2d 428, 431 (C.A 4, 1962), cert. denied 372 U S. 911 (1963).Accord:Radio& TelevisionBroadcastTechnicians Local Union 1264,InternationalBrotherhood of ElectricalWorkers, AFL-CIO v. BroadcastService of Mobile, Inc.,380 U.S. 255, 256 (1965);Sakrete of NorthernCalifornia, Inc,140 NLRB 765 (1963), enfd. 332 F 2d 902 (C.A Northern1964),cert.denied379 U.S. 961 (1965).substantial relationship to trade, traffic, and commerceamong the several-States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices,I shall recommendthat they ceaseand desist therefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondents unlawfully have refusedto bargain collectively with the Union, I shall recommendthat they be ordered to bargain collectively with the Union,upon request, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment for the employees in the appropriate unit describedbelow. I shall also recommend that any understanding thatthe partiesmay reach shall be embodiedin a signedagreement.Having found that Respondents unlawfully terminatedEdmond Fleming, Walter Fleming, Norman Young, andStephenRiendeauon May 2, 1975, and Edward Parzyck onMay 14, 1975, I shall recommend that Respondents offerthem immediateand full reinstatement to their former jobsor, if such jobsno longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make each of them whole for any loss ofearningshe may have suffered by reason of the discrimina-tion against him by payment to him of a sum of moneyequal to that which he normally would have earned fromthe aforesaid date of his discharge to the date of Respon-dents' offer of reinstatement,23 less hisnet earnings duringsuch period. The backpay provided for herein shall becomputed by calendar quarter in accordance with themethod prescribed in F.W.Woolworth Company,90 NLRB289 (1950).Interestat the rate of 6 percent per annum shallbe added to the net backpay and shall be computed in themannerset forth inIsis Plumbing & Heating Co.,138 NLRB716 (1962).In her brief General Counselarguesthat "[r ]einstatementshould be tothe same orsubstantially equivalent positionswith William Augusto Fire Protection Services, working intheWorcester jurisdiction of Local 669. Anything less thanthis, the traditional remedy, would be a denial of justice tothe Union and a mockery of the Board processes. In thealternative, Counsel for General Counsel proposes rein-statementwith full backpay to the same or substantiallyequivalent positions with William Augusto Fire ProtectionServices, or at the veryleast,fullbackpay to date forYoung,Riendeau, Parzyck and the Flemings." I amuncertainwhat General Counsel is requesting, differentfrom the conventional remedy for unlawful discharges. If21N.LR B. v. Deena Artware, Inc.,361 U.S. 398,403 (1960). '22The October 29, 1975,letterto Local 550 signed by William Augustoreflects his personal recognitionof the factthat in his individualcapacity heis continuing the businessof Superior23Respondents also are ordered to make the contributions to the unionbenefits fundsrequiredby theterms ofthe 1973-75 contract between theUnion and the Company on behalf of Edward Parzyck for the period fromMay 2 to May 11, 1975. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel is requesting that an order somehow beframed to compel William Augusto to bid for and to obtainthe same volumeof work within the territorial jurisdictionof Local 669 as Superior had been doing in years past, Ibelieve that such order would be impractical to enforce andthat there is no precedent for such order in a case of thisnature, and I shall not recommend that remedy.Upon the basis of the foregoing findings of fact and uponthe entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.William Augusto d/b/a William Augusto Fire Pro-tection Services is thealter egoof Superior Sprinkler, Inc.,and is responsible jointly and severally with SuperiorSprinkler, Inc., to remedy the unfair labor practices foundherein.2.By constructively discharging Edmond Fleming,Walter Fleming, Norman Young, and Stephen Riendeauon May 2, 1975, and Edward Parzyck on May 14, 1975,thereby discouraging membership in the Union, Respon-dents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.3.On and after May 2, 1975, by failing and refusing tobargain collectivelywith the Union as the designatedexclusive representative of the employees in the appropriateunit described below and by unilaterally changing thecompensation of employees in said unit without first givingnotice tothe Union and affording the Union an opportuni-ty to engage in collective bargaining with respect to suchchange, Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.4.By reason of the foregoing, Respondents haveinterfered with, restrained, and coerced employees in theexerciseof the rights guaranteed in Section 7 of the Act, andthereby have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 24Respondents Superior Sprinkler, Inc., and William Au-gusto d/b/a William Augusto Fire Protection Services,Worcester, Massachusetts, their respective officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Road Sprinkler FittersLocal Union 669, a/w United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, by constructively24 In the eventno exceptions are filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec 102 48of the Rules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions,and Order, and all objectionsthereto shallbe deemedwaived for all purposes.discharging their employees through the imposition ofillegal conditions of employment, or by otherwise discrimi-nating against any of their employees in regard to their hire,tenure of employment, or other terms or conditions of theiremployment.(b)Refusing to bargain collectively with the above-named Union as the exclusive representative of all employ-ees in the unit described below.(c)Making or effecting any change in the wages, hours,or other terms or conditions of employment of employees inthe collective-bargaining unit described below without firstgiving notice to the Union and affording the Union anopportunity to engage in collective-bargaining with respectto any such change.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Road Sprink-lerFitters LocalUnion 669, a/w United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, as theexclusive representative of all the employees in the below-described unit and, if an agreement is reached, embody it ina signed contract. The appropriate collective-bargainingunit is:All employees engaged in the installation and mainte-nance of fire protection systems in the geographic areasdefined in article 6 of the 1973 agreement betweenSuperior Sprinkler, Inc., and the Union, exclusive ofoffice clerical employees and all supervisors as definedin Section 2(11) of the Act.(b)Offer Edmond Fleming, Walter Fleming, NormanYoung, Stephen Riendeau, and Edward Parzyck immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the unlawful discrimi-nation against them in the manner set forth in the section inthis Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(d) Post at their offices copies of the attached noticemarked "Appendix."25 Copies of said notice, on formsprovided by the Regional Director for Region 1, after beingduly signed by Respondents' representatives, shall beposted by them immediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, in25 In the event that thisOrder is enforcedby a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading "Postedby Order oftheNationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the UnitedStates Court of Appeals Enforcing an Order of theNational LaborRelations Board " SUPERIOR SPRINKLER,INC.213conspicuous places,including all places where notices to(e)Notify the Regional Director forRegion 1, in writing,employees are customarily posted.Reasonable steps shallwithin 20 days from the date of this Order, what stepsbe taken by Respondents to insure that said notices are notRespondents have taken to comply herewith.altered,defaced,or covered by any other material.